Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/22 has been entered.

Information Disclosure Statement
The IDS filed 9/23/22 is not in compliance with 37 CFR 1.98. In particular, 37 CFR 1.98(b)(1) requires that each U.S. patent listed in an IDS be identified by inventor, patent number, and issue date, but no inventor name has been supplied for U.S. Pat. No. 3,172,892. 37 CFR 1.98(b)(5) requires that each publication listed in an IDS be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication, but the IDS filed 9/23/22 lists a publication as “Experimental Report”, with no additional information. 


Claim Rejections - 35 USC § 103
Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Barton (U.S. PG Pub. No. 2011/0143981) in view of DeGonia (U.S. Pat. No. 5,137,980).
In paragraphs 21-24 Barton discloses a composition comprising a quaternary ammonium salt comprising the reaction product of a hydrocarbyl-substituted acylating agent, a compound having an oxygen or nitrogen atom and having a tertiary amino group, and a quaternizing agent. In paragraph 68 Barton discloses that the hydrocarbyl-substituted acylating agent can be a polyisobutenyl succinic anhydride, as recited in claim 1. In paragraphs 43-46 Barton discloses that the compound having an oxygen or nitrogen atom can be various amines meeting the limitations of reactant (a)(ii) of claim 1 and 5, which when reacted with the acylating agent will produce quaternizable amino groups meeting the limitations of claim 2. In paragraph 50 Barton discloses that the quaternizing agent can be a hydrocarbyl epoxide in combination with an acid, as recited in component (b) of amended claim 1. In paragraph 55 Barton discloses that the composition can further include additional additives meeting the limitations of claim 7. In paragraphs 15-20, 27, and 62 Barton discloses that the composition further comprises a liquid fuel which can be diesel, as recited in claim 1, and a method of supplying the composition to an internal combustion engine, meeting the method limitation of claim 9. In the examples Barton discloses compositions comprising the quaternary ammonium salt in amounts within the range recited in amended claim 1. As the composition must be prepared by adding the quaternary ammonium salt to the composition, the method limitation of claim 8 is met as well. The difference between Barton and the currently presented claims is that Barton does not specifically disclose that the hydrocarbyl substituent on the acylating agent has a molecular weight meeting the limitations of claim 1. Barton does disclose in paragraph 34 that the hydrocarbyl-substituent can be prepared in accordance with the method disclosed by DeGonia.
DeGonia discloses from column 7 line 52 through column 10 line 21 the preparation of succinic acylating agents having polyisobutene substituents. In column 9 lines 49-51 DeGonia discloses that the polybutenes have a number average molecular weight of 500 to 100,000, overlapping the range recited in amended claims 1 and 8. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
It would have been obvious to prepare the acylating agent of Barton to have the polyisobutylene substituent of DeGonia, as Barton specifically points to DeGonia as teaching a suitable substituent. In light of the above, claims 1-2 and 7-9 are rendered obvious by Barton and DeGonia.

Response to Arguments
Applicant's arguments filed 9/23/22 have been fully considered but they are not persuasive. Applicant argues that the data submitted in the declaration of Salem filed 1/28/22 is now sufficient to establish unexpected results commensurate in scope with the claims. While the amended claims are more reflective of the inventive examples supplied by Salem, the deficiencies identified in the office action mailed 3/23/22 have not been fully addressed. The claims recite ranges for the number-average molecular weight of the hydrocarbyl substituent, and applicant’s sole example of a molecular weight of 550 is not sufficient to demonstrate to one of ordinary skill in the art that superior results would be maintained across the full scope of the claimed ranges. The claims further recite broad or unlimited classes of nitrogen-containing compounds (a)(ii) and quaternizing agents (b), while applicant’s sole example uses a specific nitrogen-containing compound (dimethylaminopropylamine) and a specific quaternizing agent (propylene oxide and acetic acid). The example supplied by applicant is not sufficient to demonstrate that superior results would be maintained with any nitrogen-containing reactant and any hydrocarbyl epoxide/acid quaternizing agent. Applicant has not provided any evidence or scientific reasoning beyond the inventive examples to explain why one of ordinary skill in the art would expect superior results to be maintained across the full scope of the claims. Finally, the amended claims allow the diesel fuel composition to comprise 15 to 100 ppm of the imide quat, while the declaration only provides data for compositions comprising up to 60 ppm of the imide quat. The declaration of Salem provides data for compositions comprising 5 ppm of the imide quat, now outside the claimed range, and this now-comparative examples appears to have water shedding properties comparable to the inventive examples. Applicant has therefore not demonstrated evidence of superior results sufficient to rebut the prima facie case of obviousness set forth in the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771